DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,8-16,18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (GB 2556469 A) in view of Smal (US 20180255712 A1) and Yamaguchi (US 20060162251 A1).
 	For claim 1, Harris teaches an article adapted for germinating seeds and growing plants, the article comprising: 
a seeding tray (210) having a first surface (fig. 2C, upper surface), a second surface (fig. 2C, lower surface), and sidewalls (fig. 2C, thickness of the tray or sidewalls of the cavity 212 or the tessellated edges), and further defining a plurality of cavities (space surrounding aperture 212); and 
a soilless growth medium (230) positioned with respect to the seeding tray and separable therefrom, the soilless growth medium adapted for seed germination and penetration of roots from developing plants therethrough (functional recitation to which the medium does perform the intended function of adapted for seed germination and penetration of roots from developing plants therethrough), 
wherein each of the plurality of cavities is defined by at least one sidewall (fig. 2C, thickness of the tray or sidewalls of the cavity or the tessellated edges); each of the plurality of cavities includes a seed hole (212); and 
wherein the seed hole is configured and dimensioned to at least partially retain the at least one seed (para. 0068 states that the seeds are “within the plurality of apertures 212”; para. 0096 states “sprinkling the seeds causing the seeds to naturally fall to porous layer 230 exposed within the first plurality of apertures 212”; also, the seed has a thickness and part of the seed will be within the seed hole as the seed lays on layer 230), and the seed hole is dimensioned to partially interact with the seed (the seed hole has at least the wall or edges to confine the seed within the area, thus, partially interact with the seed so that the seed will not fall out).  
However, Harrison is silent about a base, and each of the plurality of cavities includes a seed hole extending from the base through the second surface of the seeding tray.
Smal teaches a seeding tray comprising cavities (3), wherein each cavity has sidewalls (9) and a base (10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a base as taught by Smal in each of the cavity of Harrison in order to further support and confine the seed therein. 
The combination of Harrison as modified by Smal would result in the seed hole extending from the base through the second surface of the seeding tray. 
In the event that applicant disagrees with the examiner’s interpretation of the functional recitation that Harrison teaching wherein the seed hole is configured and dimensioned to at least partially retain the at least one seed, and the seed hole is dimensioned to partially interact with the seed, Yamaguchi teaches a seed tray comprising seed hole is configured and dimensioned to at least partially retain the at least one seed (figs. 2A-2B, hole where seed 10 is placed therein in the plates 31a,32a), and the seed hole is dimensioned to partially interact with the seed (fig. 2B). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the seed hole is configured and dimensioned to at least partially retain the at least one seed, and the seed hole is dimensioned to partially interact with the seed as taught by Yamaguchi in the article of Harrison as modified by Smal in order to guide the seed and to confine the seed within the boundary of the hole so that the seed will not fall out. 
For claim 2, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 1, but is silent about wherein the plurality of cavities are defined as cubical, cylindrical, conical, frustoconical, and any combination thereof.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of cavities of Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi be defined as cubical, cylindrical, conical, frustoconical, and any combination thereof, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference to select various shapes and sizes based on the shapes and sizes of the seeds contained therein). In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 3, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 1, and further teaches wherein the plurality of cavities are positioned in a grid-based pattern (figs. 2A-C of Harrison).  
For claim 4, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 3, but is silent about wherein the plurality of cavities are positioned about 0.5 centimeters to about 2 centimeters apart.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of cavities of Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi be positioned about 0.5 centimeters to about 2 centimeters apart, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how large or small the plants will be so as to determine the spacing so that the plants will not be overcrowded) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  	
For claim 8, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 1, and further teaches the seeding tray is fabricated from a polymer (page 13, para. 0063 of Harrison), but is silent about a silicone polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the seeding tray of Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi be comprised of a silicone polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (depending on the user’s preference of known material selection, since Harrison stated the tray can be a polymer).  In re Leshin, 125 USPQ 416.
For claim 9, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 1, and further teaches wherein the soilless growth medium is positioned below the second surface of the seeding tray (fig. 2C of Harrison).  
	For claim 10, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 9, and further teaches wherein the soilless growth medium is positioned in contact with the seeding tray (fig. 2C of Harrison).  
	For claim 11, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 9, and further teaches wherein the soilless growth medium is configured and dimensioned to accommodate at least one root mass (functional recitation to which the medium does perform the intended function of configured and dimensioned to accommodate at least one root mass; see also pages 13-15 of Harrison for discussion of the roots and the layers).  
For claim 512, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 1, but is silent about wherein the seeding tray comprises a fluorescent material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the seeding tray of Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi be comprised of a fluorescent material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (depending on the user’s preference of color selection, since Harrison stated on page 13, para. 0063 that the tray can be white, black or other colors).  In re Leshin, 125 USPQ 416.
	For claim 13, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 1, and further teaches a grid tray (220 of Harrison) positioned in close proximity to the soilless growth medium.  
	For claim 14, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 13, and further teaches wherein the grid tray is configured and dimensioned to support the soilless growth medium (see fig. 2C of Harrison).  
For claim 1015, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 13, and further teaches wherein the grid tray is fabricated from the group consisting of metal, plastic, ceramic, silicone, and any combination thereof (page 13, para. 0063 of Harrison).  
For claim 16, Harrison teaches a method of planting seeds, comprising: 
positioning a plurality of seeds into a plurality of cavities (space surrounding aperture 212) in a seeding tray (210) of an article adapted for germinating seeds and growing plants, wherein each of the plurality of cavities includes a seed hole (212), and the seed hole is configured and dimensioned to at least partially retain the at least one seed (para. 0068 states that the seeds are “within the plurality of apertures 212”; para. 0096 states “sprinkling the seeds causing the seeds to naturally fall to porous layer 230 exposed within the first plurality of apertures 212”; also, the seed has a thickness and part of the seed will be within the seed hole as the seed lays on layer 230), and the seed hole is dimensioned to partially interact with the seed (the seed hole has at least the wall or edges to confine the seed within the area, thus, partially interact with the seed so that the seed will not fall out); and 
positioning the at least one seed within the seed hole of at least one of the plurality of cavities (as stated throughout the patent, for example, para. 0065,0068, etc.); 3 ME1 40718505v.1Application Serial No. 16/774,838Docket No. 123857.00074 Reply to Office Action of February 1, 2022 
retaining a portion of the at least one seed within the seed hole, whereby the seed does not move within the seed hole, and the seed hole is dimensioned to partially interact with the seed (para. 0068 states that the seeds are “within the plurality of apertures 212”; para. 0096 states “sprinkling the seeds causing the seeds to naturally fall to porous layer 230 exposed within the first plurality of apertures 212”; also, the seed has a thickness and part of the seed will be within the seed hole as the seed lays on layer 230), and the seed hole is dimensioned to partially interact with the seed (the seed hole has at least the wall or edges to confine the seed within the area, thus, partially interact with the seed so that the seed will not fall out); and 
accommodating at least one root mass with a soilless growth medium (230) disposed below and in close proximity to the plurality of seeds, wherein a portion of the soilless growth medium is positioned below each of the plurality of seeds. 
However, Harrison is silent about the seed hole extending from a base of the cavity through a bottom surface of the seeding tray. 
Smal teaches a seeding tray comprising cavities (3), wherein each cavity has sidewalls (9) and a base (10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a base as taught by Smal in each of the cavity of Harrison in order to further support and confine the seed therein. 
The combination of Harrison as modified by Smal would result in the seed hole extending from a base of the cavity through a bottom surface of the seeding tray.
In the event that applicant disagrees with the examiner’s interpretation of the functional recitation that Harrison teaching wherein the seed hole is configured and dimensioned to at least partially retain the at least one seed, and the seed hole is dimensioned to partially interact with the seed, Yamaguchi teaches a seed tray comprising seed hole is configured and dimensioned to at least partially retain the at least one seed (figs. 2A-2B, hole where seed 10 is placed therein in the plates 31a,32a), and the seed hole is dimensioned to partially interact with the seed (fig. 2B). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the seed hole is configured and dimensioned to at least partially retain the at least one seed, and the seed hole is dimensioned to partially interact with the seed as taught by Yamaguchi in the article of Harrison as modified by Smal in order to guide the seed and to confine the seed within the boundary of the hole so that the seed will not fall out. 
For claim 18, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the method of claim 16, and further teaches a grid tray (220 of Harrison) positioned in close proximity to the soilless growth medium.  
For claim 19, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the method of claim 18, and further teaches wherein the grid tray is configured and dimensioned to support the soilless growth medium (fig. 2C of Harrison).
For claim 20, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the method of claim 16, and further teaches the seeding tray is fabricated from a polymer (page 13, para. 0063 of Harrison), but is silent about a silicone polymer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the seeding tray of Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi be comprised of a silicone polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (depending on the user’s preference of known material selection, since Harrison stated the tray can be a polymer).  In re Leshin, 125 USPQ 416.
For claim 21, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the method of claim 16, but is silent about wherein a depth of the seed hole is configured to encapsulate a substantial portion of the seed, and the method includes encapsulating a substantial portion of the seed in the seed hole. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a depth of the seed hole of Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi be configured to encapsulate a substantial portion of the seed, and the method of Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi includes encapsulating a substantial portion of the seed in the seed hole, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference to decide how much confinement the seed should be and the type of seed grown therein so that the seed will not fall out easily). In re Rose, 105 USPQ 237 (CCPA 1955).  	  
For claim 22, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the method of claim 16, but is silent about wherein the seeding tray comprises a fluorescent material, and the method includes converting a portion of light that is incident on surfaces of the article for growing plants to a longer wavelength light of which a portion is redirected to a least one of germinating seeds or developing plants.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the seeding tray of Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi be comprised of a fluorescent material, and the method includes converting a portion of light that is incident on surfaces of the article for growing plants to a longer wavelength light of which a portion is redirected to a least one of germinating seeds or developing plants (implied if one uses the fluorescent material because the fluorescent would reflect the wavelength of light hitting on the fluorescent material), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (depending on the user’s preference of color selection, since Harrison stated on page 13, para. 0063 that the tray can be white, black or other colors).  In re Leshin, 125 USPQ 416. 
For claim 23, Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi teaches the article of claim 1, but is silent about wherein a depth of the seed hole encapsulates a substantial portion of the seed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a depth of the seed hole of Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi be encapsulated a substantial portion of the seed, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference to decide how much confinement the seed should be and the type of seed grown therein so that the seed will not fall out easily). In re Rose, 105 USPQ 237 (CCPA 1955).  
For claim 24, the limitation has been explained in the above, thus, please see above teachings of Harrison as modified by Smal or Harrison as modified by Smal and Yamaguchi.
Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. Applicant argued the following:
In particular, Harrison discusses that the seeds are dispensed into the apertures 212 of the upper tray 212 and are supported on the porous layer 230. See id. The apertures 212 are therefore dimensioned greater than the size of the seeds and are merely intended to guide the seeds downward onto the porous layer 230, while simultaneously maintaining a grid-like spacing or pattern of seeds positioned on the porous layer 230. See id. Applicant asserts that the apertures 212 of Harrison are structurally incapable of interacting with the
seed and at least partially retaining the seed in the aperture 212, as recited in claim 1. Instead, the seeds of Harrison are not retained in the apertures 212 and are instead entirely retained and supported by the porous layer 230.

	While the seeds in Harrison do fall onto the layer 230, the seeds are also inside the seed holes because para. 0068 states that the seeds are “within the plurality of apertures 212”. The hole does confine or limit the seed from falling out; otherwise, why would Harrison need to use tray 210? Harrison could just spread the seeds directly onto layer 230. Clearly, the seeds are confined or restricted from movement within the holes. 
In addition, para. 0096 states “sprinkling the seeds causing the seeds to naturally fall to porous layer 230 exposed within the first plurality of apertures 212”. Within means that the seed is contained in the aperture even though part of the seed is on the layer 230, especially when the seed has a thickness and part of the seed will be within the seed hole as the seed lays on layer 230. 
Furthermore, the limitation is merely functional recitation, i.e. configured and dimensioned, thus, the seed hole of Harrison can perform the intended function, depending on the seed size. 
Lastly, the examiner has introduced Yamaguchi in the event that applicant disagrees with the examiner’s explanation of Harrison. Yamaguchi teaches that it is known to encapsulate seeds in seed holes as shown in fig. 2B. Thus, even if Harrison does not teach this concept, Yamaguchi teaches the concept and it would be obvious to one of ordinary skill in the art to have the seed hole of Harrison encapsulate the seed as taught by Yamaguchi in order to guide the seed and to confine the seed within the boundary of the hole so that the seed will not fall out.
Claim 16 recites that the seed does not move within the seed hole. Applicant emphasizes again that the apertures in Harrison are dimensioned larger than the seeds to allow for seeds to freely slide down the tapered walls of the
apertures and onto the intermediate porous layer. Claim 16 (dependent claims 18-20 and new dependent claims 21-22) is therefore also allowable over Harrison for at least the reasons presented with respect to claim 1.

While the seeds in Harrison do fall onto the layer 230, the seeds are also inside the seed holes because para. 0068 states that the seeds are “within the plurality of apertures 212”. The hole does confine or limit the seed from falling out; otherwise, why would Harrison need to use tray 210? Harrison could just spread the seeds directly onto layer 230. Clearly, the seeds are confined or restricted from movement within the holes. 
In addition, para. 0096 states “sprinkling the seeds causing the seeds to naturally fall to porous layer 230 exposed within the first plurality of apertures 212”. Within means that the seed is contained in the aperture even though part of the seed is on the layer 230, especially when the seed has a thickness and part of the seed will be within the seed hole as the seed lays on layer 230. 
Furthermore, the limitation is merely functional recitation, i.e. configured and dimensioned, thus, the seed hole of Harrison can perform the intended function, depending on the seed size. 
Lastly, the examiner has introduced Yamaguchi in the event that applicant disagrees with the examiner’s explanation of Harrison. Yamaguchi teaches that it is known to encapsulate seeds in seed holes as shown in fig. 2B. Thus, even if Harrison does not teach this concept, Yamaguchi teaches the concept and it would be obvious to one of ordinary skill in the art to have the seed hole of Harrison encapsulate the seed as taught by Yamaguchi in order to guide the seed and to confine the seed within the boundary of the hole so that the seed will not fall out.
Applicant asserts that the seed in Smal is supported on the growing medium, and is spaced from the bottom of the pocket/cell. A person of ordinary skill in the art would not combine a pocket/cell of Smal with a closed bottom wall with the system of Harrison, because the system of Harrison is dependent on apertures for guiding the seeds onto the intermediate porous layer. If a pocket/cell of Smal includes an opening, Applicant asserts that the opening of Smal is also structurally incapable of at least partially retaining a seed, as recited in claim 1.

	As stated in the rejection, Smal was relied on for a base for seed tray and nothing more. Thus, applicant’s argument for Smal not having opening for retaining a seed is mooted. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643